DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wagner (WO 2010/090780).
 	With respect to claims 1, 3, and 7, Wagner describes an etching and/or rinsing composition and a method of using the composition for an etching process of  a semiconductor substrate wherein the composition comprising: an inorganic acid of HF, a solvent, (para 21, 22, 34, 35) and a modification chemistry such as silazanes (para 36) at about 10% (para 35).  The silazane is hydride of silicon and nitrogen having a straight or branched chain of silicon and nitrogen with formula as:

    PNG
    media_image1.png
    114
    179
    media_image1.png
    Greyscale

Which provides claimed chemical formula 1 (please see more of silazane from Wikipedia reference cited below).
 	With respect to claim 5, Wagner describes the solution further comprises silanes including alkoxysilanes (which is also the same silane used by applicant, in page 11 of the specification, to form inorganic salt) and acids such as nitric acid and sulfuric acid (which are the same inorganic acids used by applicant, in page 10 the specification, to form silane inorganic salt)  and the acids facilitate the reaction with silane (para 34, 36).  With the process temperature such as the process chamber is heated to a temperature such as 31 or 45 degrees C (para 48) which is within the temperature to facilitate forming of the silane inorganic acid (as described in page 14 of the specification).  Therefore, the composition presented by Wagner would be expected to provide some silane inorganic salt produced from reaction between the inorganic acids and the silane compounds. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 4 above.
 	With respect to claim 4, Wagner describes the silazane is about 10% (para 35).  The solvent would be the remaining amount since it’s a solvent for the compounds in the solution.  Unlike claimed invention, Wagner doesn’t describe the acid is about 70-99wt%.  However, he teaches that the acids as a cosolvent can be larger or smaller from the example concentration of 5-40 wt% (para 33).  Therefore, in the absent of unexpected results, one skill in the art would find it obvious to provide a desired concentration of the acids through routine experimentation as suggested by Wagner as long as it can provide an etching composition with expected results.
	Wikipedia reference is cited to show structure of silazanes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/4/2022